Citation Nr: 0944662	
Decision Date: 11/24/09    Archive Date: 12/04/09

DOCKET NO.  05-16 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of service connection for urinary dysfunction.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for chronic bronchitis.

3.  Entitlement to an initial compensable rating prior to 
April 9, 2004, and an initial rating greater than 10 percent 
thereafter, for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from February 1980 to October 
1994 and December 1997 to May 2003.  She also had additional 
Air National Guard service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2003 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Fort Harrison, Montana, in which the RO, in pertinent 
part, declined to reopen the Veteran's previously denied 
claim of service connection for chronic bronchitis, reopened 
the previously denied claim of service connection for urinary 
dysfunction and denied this claim on the merits, and also 
granted the claim of service connection for chronic 
sinusitis, assigning a zero percent rating effective June 1, 
2003.  The Veteran disagreed with this decision in April 
2004.  When she perfected a timely appeal in May 2005, the 
Veteran limited her appeal to the denial of her application 
to reopen a previously denied service connection claim for 
chronic bronchitis, the denial of service connection for 
urinary dysfunction, and the higher initial rating for 
chronic sinusitis.

In a May 2005 rating decision, the RO assigned a higher 
10 percent rating for sinusitis effective April 9, 2004.  
This decision was issued to the Veteran and her service 
representative in June 2005.

In an October 2009 Brief, the appellant's service 
representative asserted that there were additional issues 
before the Board.  As noted above, in her May 2005 
substantive appeal (VA Form 9), the Veteran limited her 
appeal to the issues of whether new and material evidence has 
been received to reopen a claim of service connection for 
urinary dysfunction, whether new and material evidence has 
been received to reopen a claim of service connection for 
chronic bronchitis, and entitlement to an initial compensable 
rating prior to April 9, 2004, and an initial rating greater 
than 10 percent thereafter, for sinusitis.  Thus, these 
issues are as stated on the title page of this decision.

The Board observes that, in a December 1997 rating decision, 
the RO denied the Veteran's service connection claims for 
chronic bronchitis and for urinary dysfunction.  The Veteran 
did not appeal this decision, and it became final.  See 
38 U.S.C.A. § 7104 (West 2002).  

The issues of whether new and material evidence has been 
received to reopen previously denied claims of service 
connection for urinary dysfunction and for chronic bronchitis 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required on her part.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the Veteran's appeal has been obtained.

2.  Prior to April 9, 2004, the Veteran's service-connected 
chronic sinusitis was not compensably disabling.

3.  Effective April 9, 2004, the Veteran's service-connected 
chronic sinusitis is manifested by, at worst, one or two 
incapacitating episodes per year requiring prolonged (lasting 
four to six weeks) antibiotic treatment or three to six non-
incapacitating episodes per year characterized by headaches, 
pain, and purulent discharge or crusting.


CONCLUSION OF LAW

The criteria for an initial compensable rating prior to 
April 4, 2009, and an initial rating greater than 10 percent 
thereafter, for sinusitis, have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.97, 
Diagnostic Code (DC) 6511 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  The VCAA provides, 
among other things, for notice and assistance to VA claimants 
under certain circumstances.  VA has issued final rules 
amending its adjudication regulations to implement the 
provisions of the VCAA.  See generally 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits or who 
attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must: (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.   

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) Veteran status; 2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  

In letters issued to the Veteran in July 2003 and in April 
2004, VA notified the appellant of the information and 
evidence needed to substantiate and complete her claim, 
including what part of that evidence she was to provide and 
what part VA would attempt to obtain for her.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  

The Veteran's higher initial rating claim for chronic 
sinusitis is a "downstream" element of the RO's grant of 
service connection for this disability in the currently 
appealed rating decision issued in August 2003.  For such 
downstream issues, notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159 is not required in cases where such notice 
was afforded for the originating issue of service connection.  
See VAOPGCPREC 8-2003 (Dec. 22, 2003).  As noted above, in 
July 2003 and April 2004, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
this claim, including what part of that evidence she was to 
provide and what part VA would attempt to obtain for her.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, 16 Vet. App. at 187.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), the Court held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the July 
2003 VCAA letter was issued prior to the August 2003 rating 
decision that is the subject of this appeal.  

The Board notes that the Court, in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  The Federal Circuit recently 
reversed the Court's decision in Vazquez-Flores, finding that 
VA is not required to tailor § 5103(a) notice to individual 
Veterans or to notify them that they may present evidence 
showing the effect that worsening of a service-connected 
disability has on their employment and daily life for proper 
claims adjudication.  For an increased rating claim, section 
§ 5103(a) now requires that the Secretary notify claimants 
generally that, to substantiate a claim, they must provide, 
or ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), rev'd sub. nom. Vazquez-Flores v. Shinseki, No. 2008-
7150 (Fed. Cir. Sept. 4, 2009) (holding that notice specific 
to individual Veterans is no longer required in increased 
compensation claims).  The appeal for higher initial ratings 
for chronic sinusitis originates, however, from the grant of 
service connection for this disability.  Consequently, 
Vazquez-Flores is inapplicable.  

The Veteran has not been provided with notice of the Dingess 
requirements.  As neither the Veteran nor his service 
representative have indicated any prejudice caused by this 
error, or any other error, the Board finds no basis for 
finding prejudice against the Veteran's appeal of the issue 
adjudicated in this decision.  See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The RO has obtained the Veteran's 
service treatment records and post-service VA treatment 
records.  Regarding any duty to provide an examination and/or 
seek a medical opinion, the Board notes that in the case of a 
claim for disability compensation, the assistance provided to 
the claimant shall include providing a medical examination or 
obtaining a medical opinion when such examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion shall be treated as being necessary to make a 
decision on the claim if the evidence of record, taking into 
consideration all information and lay or medical evidence 
(including statements of the claimant) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurring symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's act of service; but does not contain sufficient 
medical evidence for VA to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The evidence of record includes VA medical records.  After 
review of these records, the Board finds that they provide 
competent, non-speculative evidence regarding the current 
nature and severity of the Veteran's service-connected 
chronic sinusitis.  Thus, there is no duty to provide an 
examination.

In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the Veteran in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Higher Initial Ratings

The Veteran contends that his service-connected chronic 
sinusitis is more disabling than currently evaluated. 

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity. 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2009).  Separate diagnostic 
codes identify the various disabilities and the criteria that 
must be met for specific ratings.  The regulations require 
that, in evaluating a given disability, the disability be 
viewed in relation to its whole recorded history.  38 C.F.R. 
§ 4.2 (2009); see Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  Separate ratings can be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The Veteran's service-connected chronic sinusitis is 
evaluated as zero percent disabling effective June 1, 2003, 
and as 10 percent disabling effective April 9, 2004, under 
38 C.F.R. § 4.97, DC 6511.  See 38 C.F.R. § 4.97, DC 6511 
(2009).

Under DC 6511, a 10 percent rating is assigned for one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  A 30 percent rating is assigned for 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A maximum 50 percent rating 
is assigned for sinusitis following radical surgery with 
chronic osteomyelitis or near constant sinusitis 
characterized by headaches, pain, and tenderness of affected 
sinus and purulent discharge or crusting after repeated 
surgeries.  Id.

The Veteran's service treatment records show that, at her 
enlistment physical examination in February 1980 at the 
beginning of her first period of active service, clinical 
evaluation was normal except for stretch marks from 
childbirth and surgical scars.  The Veteran denied any 
relevant medical history.

On outpatient treatment in October 1982, the Veteran 
complained of a sore throat, ear pain, and some drainage.  
Objective examination showed rhinorrhea, mucosal swelling, a 
retracted and immobile right tympanic membrane, and clear 
lungs.  The assessment was allergic rhinitis consistent with 
Eustachian tube dysfunction.

In April 1983, the Veteran's complaints included allergic 
rhinitis which "flared up."  Objective examination showed 
cherry red nasal mucosa and a markedly retracted and immobile 
right tympanic membrane.  The assessment included allergic 
rhinitis.

On periodic physical examination in June 1986, clinical 
evaluation was normal except for scars.  

On outpatient treatment in June 1987, the Veteran's 
complaints included green mucosal nasal discharge.  Objective 
examination showed rhinorrhea and boggy turbinates, 
tenderness in the left frontal sinus area.  The assessment 
was clinical sinusitis.

In October 1989, the Veteran's complaints included 
congestion.  Objective examination showed the nose had thick 
yellow-green mucus.  The assessment included sinusitis.

In March 1990, the Veteran's complaints included green nasal 
discharge.  Objective examination showed non-tender sinuses.  
The assessment was rule-out sinusitis.

In November 1990, the Veteran's complaints included nasal 
congestion and green nasal drainage.  Objective examination 
showed nasal drainage, tender frontal sinuses, and mild 
yellow drainage in the throat.  The assessment included 
sinusitis.

In December 1990, the Veteran complained of a continued sinus 
infection with a little green drainage mornings and evenings.  
Physical examination showed no sinus tenderness, a congested 
nose, and post-nasal drainage.  The impressions included 
resolving sinusitis.

In December 1991, the Veteran's complaints included a "very 
bad cold."  Objective examination showed a patent nose with 
some yellow/white mucus.  The assessment included sinusitis.

In September 1992, the Veteran's complaints included nasal 
congestion and a thick, light green nasal discharge.  A 
history of seasonal rhinitis and previous sinus infections 
was noted.  Objective examination showed a hyperemic nose 
with moist membranes and post-nasal drip in the throat.  The 
assessment was clinical sinusitis.

In February 1993, the Veteran's complaints included a 
possible sinus infection and a runny nose.  Objective 
examination showed tenderness in the left maxillary sinuses 
and slight post-nasal drip in the throat.  The assessment was 
sinusitis.

On periodic physical examination in May 1993, clinical 
evaluation was normal except for several scars.  

At an enlistment physical examination in November 1997 at the 
beginning of her second period of active service, clinical 
evaluation was normal.  It was noted that she had been 
treated for a sinus infection in November 1996 with 
antibiotics.  She had no complications and no sequelae from 
this.  She also reported a history of hay fever which was not 
considered disabling.

On outpatient treatment in April 1998, no relevant complaints 
were noted.  Physical examination showed muco-purulent 
discharge in the nose and tender maxillary sinuses.  The 
impression was sinusitis.

In March 1999, the Veteran complained of intermittent 
greenish rhinorrhea for approximately one month with a sore 
throat, post-nasal drainage, sinus pain and pressure which 
had worsened in the past week.  Objective examination showed 
a minimally injected pharynx with no exudate.  The assessment 
was sinusitis.

In January 2002, the Veteran's complaints included sinus 
pressure which had lasted for three days.  She reported no 
improvement in her sinus pressure with decongestants.  A 
history of frequent sinusitis was noted.  Objective 
examination showed no purulent rhinitis in the nose and left 
maxillary sinus percussion tenderness but no other sinus 
pain.  X-rays showed an opacity of the left maxillary sinus 
at the air/fluid level.  The assessment was left maxillary 
sinusitis.

The post-service medical evidence shows that, on VA 
outpatient treatment in June 2003, the Veteran's complaints 
included sinusitis.  She reported that there was occasionally 
some golden yellow discharge on her pillow in the morning.  
Physical examination showed no septal deviation, narrow nasal 
passages, pinkish red mucosa, no visible polyps, and non-
tender sinuses to palpation.  There was no exudate in the 
pharynx.  The assessment included chronic sinusitis.  In an 
addendum to this treatment note, it was noted that a 
computerized tomography (CT) scan of the Veteran's sinuses 
had shown a small amount of anterior ethmoid sinus disease on 
the left but no evidence of sinusitis seen elsewhere.  The 
sphenoid, maxillary, and frontal sinuses all were normal.  
There was nasal septal deviation to the right.  

In February 2004, a history of chronic sinusitis yearly for 
the prior 20 years, treated with multiple rounds of 
antibiotics, was noted.  The assessment included chronic 
sinusitis.  She was prescribed a trial of Flonase.

On April 9, 2004, the Veteran complained of sinus headache 
for several weeks unrelieved by Flonase and pseudoephedrine.  
Objective examination showed her turbinates were swollen shut 
and frontal and maxillary sinus tenderness.  The assessment 
was acute sinusitis.

In July 2004, the Veteran's complaints included sinusitis.  
The Veteran reported experiencing a sinus infection "about 
twice a year" which resolved after ten days to two weeks of 
taking antibiotics.  Physical examination showed normal nose, 
throat, and mouth, no tenderness over the maxillary or 
frontal sinuses, and no apparent drainage in the throat.  The 
Veteran stated that her sinus condition was "fairly 
inactive."  The VA examiner noted that the Veteran 
experienced episodic sinus infections "about twice a year" 
which required antibiotics.  He also noted that the Veteran 
had a more persistent problem with allergic rhinitis "which 
explains most of her nasal symptoms."  The impressions 
included recurrent sinusitis.

In a July 2004 statement, the Veteran stated that, when she 
was not using her antihistamine medication, "my nose runs 
terribly."  She reported experiencing "eye headaches every 
spring and fall.  She also reported that, in the winter, her 
nose stopped up and she experienced two sinus infections each 
year.  

On VA outpatient treatment in October 2004, the Veteran 
complained that she was congested, had post-nasal drip, and 
was coughing up dark green phlegm.  She reported a 10-day 
history of chronic sinusitis which was acutely worse.  
Physical examination showed a greenish post-nasal drip.  The 
assessment was chronic sinusitis with acute exacerbation.

In November 2004, it was noted that the Veteran's sinus 
infection "seems to have resolved."  The assessment 
included a history of allergies and chronic sinusitis.

In March 2005, the Veteran complained of a sinus infection 
6 weeks earlier.  She reported experiencing a dry non-
productive cough.  Objective examination showed she was 
coughing in the office in spasms, an erythematic pharynx with 
no exudate, yellow nasal mucosa, right septal deviation, 
tenderness over the frontal and maxillary sinuses.  The 
assessment was upper respiratory infection/sinusitis.

In May 2005, it was noted that the Veteran's sinusitis was 
"cleared up now."  The assessment was sinusitis.  The 
Veteran was advised to continue the same medications on an as 
needed basis.

In a May 2005 statement, the Veteran contended that she 
experienced "a continuous, year-round cycle of sinus 
drainage followed by crusting" and headaches which led to 
nausea.  She contended that she had experienced more than six 
non-incapacitating episodes of sinusitis per year.  She also 
contended that she had experienced four or five non-
incapacitating episodes of sinusitis per year.  

The Board finds that the preponderance of the evidence is 
against the Veteran's claim of entitlement to an initial 
compensable rating prior to April 9, 2004, and an initial 
rating greater than 10 percent thereafter for sinusitis.  
Prior to this date, the Veteran's service-connected sinusitis 
was not compensably disabling.  The Veteran's service 
treatment records show that she was treated for acute 
sinusitis on several occasions during both periods of active 
service.  For example, on outpatient treatment in January 
2002, x-rays showed an opacity of the left maxillary sinus at 
the air/fluid level.  The radiologist's assessment was left 
maxillary sinusitis.  This appears to be the basis for the 
zero percent rating initially assigned for the Veteran's 
service-connected sinusitis.  See 38 C.F.R. § 4.97, DC 6511 
(2009).  

The post-service medical evidence shows that, on VA 
outpatient treatment in June 2003, physical examination 
showed non-tender sinuses to palpation.  The assessment 
included chronic sinusitis.  In an addendum to this treatment 
note, it was noted that a CT scan of the Veteran's sinuses 
had shown a small amount of anterior ethmoid sinus disease on 
the left but no evidence of sinusitis seen elsewhere.  The 
sphenoid, maxillary, and frontal sinuses all were normal.  In 
February 2004, a history of chronic sinusitis yearly for the 
prior 20 years, treated with multiple rounds of antibiotics, 
was noted.  The assessment included chronic sinusitis.  The 
Veteran was prescribed a trial of Flonase.  There is no 
indication from this treatment note, however, how long (in 
terms of weeks) the trial of Flonase was supposed to last.  
Absent evidence of one or two incapacitating episodes per 
year of sinusitis requiring prolonged (lasting four to six 
weeks) antibiotic treatment or three to six non-
incapacitating episodes per year of sinusitis characterized 
by headaches, pain, and purulent discharge or crusting (i.e., 
at least a 10 percent rating under DC 6511), the Board finds 
that the criteria for an initial compensable rating prior to 
April 9, 2004, for sinusitis have not been met.  Id.

The Veteran also is not entitled to an initial rating greater 
than 10 percent effective April 9, 2004, for sinusitis.  On 
VA outpatient treatment on April 9, 2004, the Veteran 
complained of sinus headache for several weeks unrelieved by 
Flonase and pseudoephedrine.  Objective examination showed 
her turbinates were swollen shut and frontal and maxillary 
sinus tenderness.  The assessment was acute sinusitis.  In 
July 2004, the Veteran reported experiencing a sinus 
infection "about twice a year" which resolved after ten 
days to two weeks of taking antibiotics.  Physical 
examination showed no tenderness over the maxillary or 
frontal sinuses.  The Veteran stated that her sinus condition 
was "fairly inactive."  The VA examiner noted that the 
Veteran experienced episodic sinus infections "about twice a 
year" which required antibiotics.  This appears to be the 
basis for the higher 10 percent rating assigned effective 
April 9, 2004, for the Veteran's service-connected sinusitis.  
Id.

In October 2004, physical examination showed a greenish post-
nasal drip.  The assessment was chronic sinusitis with acute 
exacerbation.  In November 2004, it was noted that the 
Veteran's sinus infection "seems to have resolved."  The 
assessment included a history of allergies and chronic 
sinusitis.

In March 2005, the Veteran complained of a sinus infection 
6 weeks earlier.  Objective examination showed yellow nasal 
mucosa and tenderness over the frontal and maxillary sinuses.  
The assessment was upper respiratory infection/sinusitis.  In 
May 2005, it was noted that the Veteran's sinusitis was 
"cleared up now."  The assessment was sinusitis.  The 
Veteran was advised to continue the same medications on an as 
needed basis.  Absent evidence of three or more 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment or 
more than six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting (i.e., at least a 30 percent rating 
under DC 6511), the Board finds that an initial rating 
greater than 10 percent effective April 9, 2004, for 
sinusitis also is not warranted.

The potential application of 38 C.F.R. § 3.321(b)(1) (2009) 
has been considered.  In June 2003, the Veteran stated that 
she was unemployed and would not be seeking employment for at 
least one year due to family responsibilities.  Thus, the 
evidence of record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1) (2009).  In this regard, the Board finds 
that there has been no showing by the Veteran that her 
sinusitis has resulted in marked interference with her prior 
employment or necessitated frequent periods of 
hospitalization beyond that contemplated by the rating 
schedule.  In the absence of such factors, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 
1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit 
of the doubt rule is inapplicable when the preponderance of 
the evidence is found to be against the claimant"); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an initial compensable rating prior to 
April 9, 2004, and an initial rating greater than 10 percent 
thereafter, for sinusitis is denied.


REMAND

As noted in the Introduction, the Veteran contends that her 
previously denied service connection claims for urinary 
dysfunction and for chronic bronchitis should be reopened on 
the basis of new and material evidence.  Unfortunately, a 
review of the claims file shows that the July 2003 and April 
2004 VCAA notice letters did not define new and material 
evidence, did not advise the Veteran of the reasons for the 
prior denial of the claims of service connection for urinary 
dysfunction and for chronic bronchitis, and did not note the 
evidence needed to substantiate the underlying claims of 
service connection.    

The Supreme Court recently held in Sanders that-except in 
cases where VA has failed to meet the first requirement of 
38 C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the 
claim-(1) the burden of proving harmful error must rest with 
the party raising the issue; (2) the Federal Circuit's 
presumption of prejudicial error in Sanders imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process; and (3) determinations on the issue 
of harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  Because the 
VCAA notice letters issued in this appeal did not satisfy the 
notice requirements for new and material evidence claims as 
defined in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Board finds that VA did not meet the first requirement of 
38 C.F.R. § 3.159(b) and a harmful notice error has occurred.  
See Shinseki v. Sanders, 
129 S. Ct. 1696 (2009).  Thus, on remand, the Veteran should 
be provided appropriate VCAA notice on her application to 
reopen previously denied claims for service connection for 
urinary dysfunction and for chronic bronchitis.

Accordingly, the case is REMANDED for the following action:

1.  Review the claims file and ensure that 
all notice obligations have been satisfied 
in accordance with the recent court 
decisions, as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, and any other applicable 
legal precedent.  Specifically, provide 
appropriate VCAA notice on the issues of 
whether new and material evidence has been 
received to reopen claims of service 
connection for urinary dysfunction and for 
chronic bronchitis.  See Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  A copy 
of the notice letter must be included in 
the claims file.

2.  Thereafter, readjudicate the Veteran's 
application to reopen previously denied 
claims for service connection for urinary 
dysfunction and for chronic bronchitis.  
If the benefits sought on appeal remain 
denied, the Veteran and her service 
representative should be provided a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


